       Case 1:20-cv-07622-LTS-RWL Document 49 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 9/16/2021
---------------------------------------------------------------X
TYRONE H. MASSEY,                                              :
                                                               :   20-CV-7622 (LTS) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On July 26, 2021, Defendants filed a motion to dismiss the amended complaint.

On September 10, 2021, without seeking leave of court, Plaintiff filed a Second Amended

Complaint (“SAC”). The SAC no longer includes New York City as a defendant, thereby

addressing one of two points in the Defendants’ pending motion to dismiss. The Court

deems Plaintiff’s filing of the SAC as a request to file an amended complaint, which the

court GRANTS, thereby making the SAC the currently operative complaint.                     By

September 23, 2021, Defendants shall file a letter stating whether they (1) withdraw the

pending motion to dismiss, or (2) with respect to the SAC, stand on their motion to dismiss

papers already on file, or (3) if withdrawing the motion to dismiss, whether they plan to

file a motion to dismiss the SAC, and, if so, proposing a briefing schedule.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: September 16, 2021
       New York, New York

                                                        1
      Case 1:20-cv-07622-LTS-RWL Document 49 Filed 09/16/21 Page 2 of 2




Copies transmitted this date to all counsel of record. The Clerk of Court is respectfully
requested to mail a copy of this Order to the pro se Plaintiff.




                                           2
